Citation Nr: 1824172	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  14-28 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether new and material evidence has been received to reopen the previously-denied claim for service connection for bilateral hearing loss and, if so, whether service connection is warranted.


REPRESENTATION

The Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Brozyna, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1977 to March 1987. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In any case involving a finally denied claim, the Board must address whether new and material evidence has been received to reopen before addressing the merits of the claim, regardless of whether or not the agency of original jurisdiction (AOJ) has already addressed the question.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995).

The Board notes that the Veteran's claim was previously denied in a final December 1987 decision.  The Veteran subsequently filed an application to reopen this claim in February 2002.  The RO denied the Veteran's claim in a June 2002 rating decision, based in part on a finding that the Veteran had not submitted evidence showing treatment for hearing loss, or that he had a current disability.  Prior to the expiration of the appeal period, in March 2013, the Veteran submitted to VA a private hearing test dated in November 2012 that appears to show a hearing loss disability for VA purposes.  The RO did not make a determination as to whether such constituted new and material evidence requiring readjudication of the Veteran's claim under the provisions of 38 C.F.R. § 3.156(b).  As such, the Veteran's February 2002 application to reopen remains pending, and the discussion below will proceed with this procedural history in mind.  See 38 C.F.R. § 3.156(b) (2017).

The Veteran indicated in July 2014 that he did not want a hearing before the Board.  





FINDINGS OF FACT

1.  In a December 1987 rating decision, the RO denied the Veteran's service-connection for a bilateral hearing loss disability.  The Veteran did not initiate an appeal of the RO's December 1987 decision, relating to bilateral hearing loss, within one year, nor was new and material evidence received within one year.  

2.  Evidence associated with the claims file since the December 1987 rating decision is not cumulative or redundant of the evidence of record at the time of the prior denial, it relates to unestablished facts necessary to substantiate his claims for service connection for hearing loss, and it raises a reasonable possibility of substantiating the claim.

3.  The evidence is in relative equipoise as to whether the Veteran's bilateral hearing loss disability is related to noise exposure during active military service.


CONCLUSIONS OF LAW

1.  The December 1987 rating decision is final.  38 U.S.C. § 7105 (West 1984); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1987).

2.  New and material evidence sufficient to reopen the Veteran's service-connection claim for a bilateral hearing loss disability has been received.  38 U.S.C. § 5108 (West 2012); 38 C.F.R. § 3.156(a) (2017).

3.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C. §§ 1131, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2017).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and material evidence

Where a claim has been finally adjudicated, a claimant must present new and material evidence to reopen the previously denied claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New evidence is evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be either cumulative or redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim.  Id. 

For the purposes of reopening a claim, newly submitted evidence is generally presumed to be credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  New and material evidence is not required as to each previously unproven element of a claim in order to reopen.  Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).  There is a low threshold for determining whether new and material evidence has been submitted.

The RO last denied service connection for hearing loss in December 1987.  The Veteran was notified of the decision, but did not file a notice of disagreement or submit new and material evidence as to that issue within the applicable one year period.  Therefore, the December 1987 decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

As noted in the Introduction above, the Veteran filed an application to reopen his service-connection claim in February 2002.  The RO denied the Veteran's claim in June 2002 based on a finding that the Veteran did not submit records of ongoing treatment for hearing loss, or evidence showing a current disability.  Within the appeal period, in March 2003, the Veteran submitted an Individual Hearing Evaluation Letter dated December 6, 2002, reflecting the results of a hearing test administered on November 20, 2002.  The test results did indeed identify a level of hearing loss that would meet the criteria for a hearing loss disability under the provision of 38 C.F.R. § 3.385.  The RO did not acknowledge receipt of this evidence, nor did it readjudicate the claim as per the provisions of 38 C.F.R. § 3.156(b).  As such, the Veteran's February 2002 application to reopen remained pending, notwithstanding the fact that he re-filed his application in July 2009 and perfected an appeal as to a June 2010 rating decision.  

The evidence of record in December 1987 consisted of the Veteran's service treatment records and VA treatment records.  The RO denied the Veteran's claim in December 1987 based on a finding that the Veteran did not have a hearing loss disability for VA purposes.

In pertinent part, evidence received since the rating decision includes additional treatment reports, examinations, and statements from the Veteran.  Indeed, the Veteran provided a private November 2002 audiological examination that did show a current hearing loss disability for VA purposes under the provisions of 38 C.F.R. § 3.385.  Moreover, a June 2012 QTC fee-based examiner provided a positive opinion linking the Veteran's current hearing loss disability to in-service noise exposure.

Based on the foregoing, the evidence is new as it was not previously of record and material as it relates to a previously unestablished facts, the presence of a hearing loss disability and nexus.  Therefore, reopening the Veteran's service-connection claim for a for bilateral hearing loss disability is warranted.

Service connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303(a). 

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The United States Court of Appeals for Veterans Claims (Court) has held that service connection can be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992). The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that his current bilateral hearing loss disability is the result of exposure to a constantly loud and noisy environment and artillery fire during his period of active duty service.  See July 2014 Statement from the Veteran.  He also contends that he has had hearing problems since 1982.  See November 2003 Audiology Consult.  He further contends that he worked as a track and wheel general mechanic and was exposed to a lot of high noise.  See October 2010 Statement from the Veteran.  The service personnel records document that while on active duty, the Veteran served as a "Track Vehicle Mechanic," for six years and four months.  See DD-214.  VA has also already awarded the Veteran service-connection for tinnitus, based on service in an artillery unit, and exposure to acoustic trauma.  See the RO's June 2010 rating decision. 

The available service treatment records do not reflect audiometric testing results indicative of bilateral hearing loss symptoms during service to an extent recognized as a disability for VA purposes.  Post-service audiological examination reports reflect a bilateral hearing disability for VA compensation purposes.  See 38 C.F.R. § 3.385.  Therefore, the remaining inquiry is whether the Veteran's current bilateral hearing loss is related to his in-service noise exposure.  

In this regard, VA has obtained two etiological opinions related to the Veteran's hearing loss.  In April 2012, a QTC fee-based examiner concluded that it is at least as likely as not that the Veteran's bilateral hearing loss disability is related to his military noise exposure from routinely being around tanks, generators, diesel trucks, gun fire, and artillery fire.  The examiner concluded that the Veteran served in Vietnam, and was exposed to noise without hearing protection routinely.  

In November 2015, a different examiner opined the Veteran's hearing loss is not at least as likely as not caused by or a result of an event in military service.  By way of rationale, the examiner indicated that pure tone thresholds were found to be within normal limits at the time he separated from the service, and no threshold shifts occurred during his military service.  The examiner did note that prior to military service the Veteran had no noise exposure, during military service he was exposed to noise from tanks, artillery, and generators, and after military service, he worked for 10 years as an industrial mechanic and was exposed to noise from various types of machines and engines.  

With regard to the nexus element, the Board finds that the medical evidence is in relative equipoise with respect to whether the Veteran's hearing loss disability is related to his in-service noise exposure.

In this case, the Board is not entirely satisfied with either of the above-referenced medical opinions.  On the one hand, with respect to the favorable April 2012 opinion, the examiner stated that the claims file was not reviewed, meaning the Veteran's service treatment records were not considered.  That stated, a failure to review the claims file does not automatically render an examination inadequate.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Instead, an examiner need only be apprised of a sufficient number of relevant facts to provide an informed opinion.  Id.  On the other, the November 2015 examiner failed to provide sufficient rationale as to why his military exposure to noise from tanks, artillery, and generators was not at least as likely as not (50% probability or greater) caused by or a result of an event in military service.   Indeed, the examiner failed to identify the clinical significance of a normal separation examination.  Further, a review of the audiometric test results obtained during the Veteran's service does show some variation at times during his active duty period.  The November 2015 examiner also did not comment upon or reconcile the favorable April 2012 examination with his or her opinion against the claim.

Given that (1) the Veteran has provided competent and credible reports of having progressively worsening hearing loss since service; (2) that the evidence supports a finding that the Veteran was exposed to acoustic trauma during service, and VA has already conceded as much in awarding service connection for tinnitus; (3) the Veteran has consistently reported onset of hearing problems during service throughout his years of treatment for other disabilities; and (4) that there are both positive and negative nexus medical opinions on file addressing the etiology of the Veteran's hearing loss disability that are of equal probative value, the Board finds that the evidence of record both for and against the claim is at the very least in equipoise.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for a bilateral hearing loss disability are met, and the benefit sought on appeal is granted.











	(CONTINUED ON NEXT PAGE)
ORDER

The application to reopen a service-connection claim for a bilateral hearing loss disability is granted.

Entitlement to service connection for a bilateral hearing loss disability is granted.



____________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


